IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1334
                            Filed December 16, 2020


IN THE INTEREST OF K.P.,
Minor Child,

M.P., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Kurt J. Stoebe,

Judge.



      A father appeals the termination of his parental rights to his child.

AFFIRMED.



      Douglas Cook of Cook Law Firm, Jewell, for appellant father.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Jessica Morton of Bruner, Bruner, Reinhart & Morton LLP, Carroll, attorney

and guardian ad litem for minor child.



      Considered by Bower, C.J., and Doyle and Tabor, JJ.
                                         2


DOYLE, Judge.

       A father appeals the termination of his parental rights to his child. He

challenges the proof of the grounds for termination and that termination is in the

child’s best interests. He asks for additional time to have the child placed in his

custody. We review his claims de novo. See In re A.S., 906 N.W.2d 467, 472

(Iowa 2018).

       The family1 came to the attention of the Iowa Department of Human

Services (DHS) in 2018 because the child tested positive for drugs at birth. The

juvenile court removed the child from the parents and adjudicated him to be a child

in need of assistance (CINA) based on the mother’s substance-use issues. The

mother consented to termination of her parental rights in November 2019. The

court extended permanency for a period of six months to allow reunification efforts

between the child and the father to continue.

       Since November 2019, the DHS workers noted that the father seemed

resistant to the services offered to him, failing to complete a safe care curriculum

and missing a number of visits with the child.       But the father was receiving

unsupervised overnight visits with the child, and they believed things were going

well overall. That changed in July 2020, when the DHS learned the father had

secretly been allowing the mother to have contact with the child. The father did

not admit he allowed the mother contact until confronted with evidence, at which

point he “said that he has made it clear that he will never keep [the child] away

from [the mother].”


1The father is married to the mother but is not the biological father of the child.
The biological father has never been identified.
                                         3


       A termination hearing was held in September 2020. The guardian ad litem

recommended termination, noting the father “has never exhibited more than a

subpar interest in complying with DHS recommendations and, overall, in being a

parent to his son.” The guardian ad litem also noted that the father “has not shown

diligent attention to [the child]’s medical appointments” despite a medical condition

that puts the child at a greater risk of high-grade fevers. What the guardian ad

litem found most troubling “is that [the father] does seem to understand what is in

[the child]’s best interest and yet has attempted to hide contravening behaviors

from DHS,” such as allowing the mother contact with the child.

       The juvenile court terminated the father’s parental rights under Iowa Code

section 232.116(1)(h) (2019). The juvenile court may terminate parental rights

under this section if the child is three years of age or younger, has been

adjudicated to be a CINA, and has been removed from the parent’s physical

custody for at least six of the last twelve months.               See Iowa Code

§ 232.116(1)(h)(1)-(3). The court must also find the child would be exposed to

adjudicatory harm if returned to the parent’s care at the time of the termination.

See id. § 232.116(1)(h)(4) (requiring “clear and convincing evidence that at the

present time the child cannot be returned to the custody of the child’s parents as

provided in section 232.102”); In re D.W., 791 N.W.2d 703, 707 (Iowa 2010)

(interpreting “at the present time” to mean to mean “at the time of the termination

hearing”); In re M.S., 889 N.W.2d 675, 680 (Iowa Ct. App. 2016) (noting a child

cannot be returned to the custody of the parent if doing so would expose the child

to any harm amounting to a new CINA adjudication).
                                           4


       Clear and convincing evidence supports termination under section

232.116(1)(h). At the termination hearing, the father testified that he is ready and

able to support the child financially and can make arrangements for someone to

care for the child while he is at work. But the juvenile court noted a number of

other issues with returning the child to the father’s care:

       The cleanliness of the home is a great concern. There is no evidence
       that [the father] can properly address K.H.P.’s medical issues. There
       is no doubt that [he] will continue to allow [the mother] to have access
       to K.H.P. This is despite the fact that she has been a danger to
       K.H.P. since his birth.

Although the father testified he would not allow the mother to have any contact

with the child, the juvenile court did not find this testimony credible:

       He often contradicted himself when describing the frequency of [the
       mother]’s contact with [the child]. He adamantly advocated his
       intention to permit [the mother] and [the child] to be together. At
       times, he blamed [the child] for insisting on the contact. At other
       times, he championed [the mother]’s right as a mother to be with [the
       child]. He expressed little remorse for lying to DHS or violating his
       contract of expectations.

Because returning the child to the father’s care would place the child at risk of

adjudicatory harm, we find the requirements to terminate the father’s parental

rights under section 232.116(1)(h) have been met.

       The father challenges the reasonable efforts made to reunify him with the

child “by severely restricting visitation after July 15, 2020.” Although the DHS must

“make every reasonable effort to return the child to the child’s home as quickly as

possible,” these efforts must be “consistent with the best interests of the child.”

Iowa Code § 232.102(7). Visitation was curtailed because the father allowed the

mother contact with the child, which raised safety concerns. Regardless, the

reasonable-efforts requirement “is not viewed as a strict substantive requirement
                                          5


of termination” but “impacts the burden of proving those elements of termination

which require reunification efforts.” In re C.B., 611 N.W.2d 489, 493 (Iowa 2000).

The evidence clearly shows the child could not be returned to the father’s care at

the time of termination. Additional visitation would not have changed the outcome.

       Once the grounds for termination of parental rights have been established,

the court must then “apply the best-interest framework set out in section

232.116(2) to decide if the grounds for termination should result in a termination of

parental rights.” D.W., 791 N.W.2d at 706-07. In determining best interests, our

primary considerations are “the child’s safety,” “the best placement for furthering

the long-term nurturing and growth of the child,” and “the physical, mental, and

emotional condition and needs of the child.” In re P.L., 778 N.W.2d 33, 37 (Iowa

2010) (quoting Iowa Code § 232.116(2)). The “defining elements” we consider in

making this determination are the child’s safety and “need for a permanent home.”

In re H.S., 805 N.W.2d 737, 748 (Iowa 2011) (citation omitted).

       We agree that terminating the father’s parental rights is in the child’s best

interests. The child has been in foster care since birth. In the two years that have

followed, the father has made the bare minimum effort to gain custody. There has

never been a trial placement, and at the time of the termination hearing, the father’s

visits were fully supervised based on safety concerns. Children are not equipped

with pause buttons, and delaying permanency in favor of a parent is contrary to

the child’s best interests. See In re A.M., 843 N.W.2d 100, 112 (Iowa 2014) (noting

children must not be deprived permanency on the hope that someday the parent

will be able to provide a stable home); In re A.C., 415 N.W.2d 609, 614 (Iowa
                                         6


1987). The child is doing well in the care of his foster parents, who are willing to

adopt him, thereby providing the permanency the child needs.

      The father asks for additional time. Iowa Code section 232.104(2)(b) allows

the court to continue the child’s placement for another six months if doing so will

eliminate the need for the child’s removal. The juvenile court found that delaying

permanency is unwarranted:

      [The father] will not make the sacrifices necessary to protect [the
      child], parent him, provide a safe home for home, ensure that his
      health episodes will be treated properly or provide for his well-being.
      He fails to carry through on the most basic steps; attending medical
      appointments, visitation, classes or compliance with the contract of
      expectations. His violations of the trust of DHS and this court after
      23 months require the closure of this case, the termination of parental
      rights and the adoption of [the child] into the family which loves,
      protects and nurtures him. The additional six months which [the
      father] proposes will accomplish nothing positive. It will only delay
      the inevitable termination of parental rights.

The father was already granted one extension of time and failed to make the

necessary improvements in the nine months that followed. We agree that the

evidence does not support further delaying permanency because doing so will not

eliminate the need for the child’s removal.

      We affirm the termination of the father’s parental rights.

      AFFIRMED.